DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 02/01/2021. Claims 1, 3-8, 10-13, 15-20 and 22-23 are pending with claims 2, 9, 14 and 21 cancelled. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “the refrigerant” in lines 10 and 12 however claim 12 has previously recited “a refrigerant… rejected a first portion of the heat from the compressed refrigerant to a second refrigerant” making it unclear if “the refrigerant” is referring to “a refrigerant… compressed refrigerant” or “a second refrigerant” rendering the scope of the claim unclear and indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7, 13, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asari et al. (US PG Pub. 2014/0013790).
Regarding claim 1
Regarding claim 3, Asari discloses the system of claim 1, wherein the first refrigerant is at least one selected from the group consisting of R-134a, R-513A, R-1234yf, R-1234ze, R-410A, and R-452A (paragraph 49).
Regarding claim 5, Asari discloses the system of claim 1, wherein the source of heat from the first refrigeration cycle (102) is waste heat or heat that may otherwise be rejected or that would not have been recovered (heat from compressor 10 can be rejected or not be recovered when valve 11 routes refrigerant to air heat exchanger 12, therefore when selector valve routes refrigerant from compressor to heat exchanger 4, the source of heat from the first refrigeration cycle (102) heat that may otherwise be rejected or that would not have been recovered).
Regarding claim 6, Asari discloses the system of claim 1, wherein the first refrigeration cycle (102) is selected from a rooftop machine, a unitary rooftop machine, a chiller, a variable refrigerant flow (VRF) machine, and/or variable water flow (VWF) machine, a HVAC system or unit or equipment (compressor 10 driven at variable speed; paragraph 27 meeting the limitation of a variable refrigerant flow (VRF) machine).
Regarding claim 7, Asari discloses the system of claim 1, wherein the second refrigeration cycle (101) is configured to heat water using, as a boost, the source of heat from the first refrigeration cycle, where the water heated by the second refrigeration cycle is in the range of 160°F. to 200°F (water at 80°C or 176°F; paragraph 64).
Regarding claim 13, Asari discloses a method of heating water, comprising: evaporating a first refrigerant (refrigerant in cycle 102 can evaporate in heat exchangers 4 and 12 depending on the mode of operation) in a first refrigeration cycle (102); compressing (via 10) the evaporated first refrigerant in the first refrigeration cycle; 
Regarding claim 15, Asari discloses the method of claim 13, wherein the first refrigerant is at least one selected from the group consisting of R-134a, R-513A, R-1234yf, R-1234ze, R-410A, and R-452A (paragraph 49).
Regarding claim 17, Asari discloses the method of claim 13, wherein the source of heat from the first refrigeration cycle (102) is waste heat or heat that may otherwise 
Regarding claim 18, Asari discloses the method of claim 13, wherein the first refrigeration cycle (102) is selected from a rooftop machine, a unitary rooftop machine, a chiller, a variable refrigerant flow (VRF) machine, and/or variable water flow (VWF) machine, a HVAC system or unit or equipment (compressor 10 driven at variable speed; paragraph 27 meeting the limitation of a variable refrigerant flow (VRF) machine).
Regarding claim 19, Asari discloses the method of claim 13, wherein the second refrigeration cycle (101) is configured to heat water using, as a boost, the source of heat from the first refrigeration cycle, where the water heated by the second refrigeration cycle is in the range of 160°F. to 200°F (water at 80°C or 176°F; paragraph 64).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Asari et al. (US PG Pub. 2014/0013790) alone.
Regarding claim 4, Asari discloses the system of claim 1, and although teaches the second refrigerant is R410A (paragraph 54), Asari further teaches R32 or difluoromethane as an alternative refrigerant (shown in table 1 at the bottom of page 3) with a similar high operating pressure to R410A that would be a simple substitution of known refrigerants that have different condensation temperatures and evaporation temperatures to properly operate the cascade refrigeration system (paragraphs 50-54). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the R410A second refrigerant of Asari to be difluoromethane which is at least one selected from the group consisting of trans-1-chloro-3,3,3 trifluoropropene; cis-1-chloro-3,3,3 trifluoropropene; 2-chloro-3,3,3 trifluoropropene; 1,1,dichloro-3,3,3 trifluoropropene; trans-1,2 dichloro-3,3,3 trifluoropropene; cis-1,2 dichloro-3,3,3 trifluoropropene; 1,1,3,3 tetrafluoropropane; 1,1,1,2,3 pentafluoropropane; 1,1,2,3,3 pentafluoropropane; 1,1,1,3,3 pentafluoropropane; 1,1,1,2,2 pentafluoropropane; 1,1,1,2,2,3 hexafluoropropane; 1,1,1,2,3,3 hexafluoropropane; 1,1,1,3,3,3 hexafluoropropane; propane; butane; isobutene; isopentane; pentane; cyclopentane; 1, 1 difluoroethane; 1,2-difluoroethane; difluoromethane; 1,1,1,2 tetrafluoroethane; trans-
Regarding claim 16, Asari discloses the method of claim 13, and although teaches the second refrigerant is R410A (paragraph 54), Asari further teaches R32 or difluoromethane as an alternative refrigerant (shown in table 1 at the bottom of page 3) with a similar high operating pressure to R410A that would be a simple substitution of known refrigerants that have different condensation temperatures and evaporation temperatures to properly operate the cascade refrigeration system (paragraphs 50-54). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the R410A second refrigerant of Asari to be difluoromethane which is at least one selected from the group consisting of trans-1-chloro-3,3,3 trifluoropropene; cis-1-chloro-3,3,3 trifluoropropene; 2-chloro-3,3,3 trifluoropropene; 1,1,dichloro-3,3,3 trifluoropropene; trans-1,2 dichloro-3,3,3 trifluoropropene; cis-1,2 dichloro-3,3,3 trifluoropropene; 1,1,3,3 tetrafluoropropane; 1,1,1,2,3 pentafluoropropane; 1,1,2,3,3 pentafluoropropane; 1,1,1,3,3 pentafluoropropane; 1,1,1,2,2 pentafluoropropane; 1,1,1,2,2,3 hexafluoropropane; 1,1,1,2,3,3 hexafluoropropane; 1,1,1,3,3,3 .

Claims 8, 10-11, 20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Asari et al. (US PG Pub. 2014/0013790) in view of Masaki et al. (US PG Pub. 2016/0377326).
Regarding claim 8, Asari discloses the system of claim 1, but does not explicitly teach where one or both of the first refrigeration cycle and the second refrigeration cycle is an oil free system, where a compressor of the respective first refrigeration cycle and/or second refrigeration cycle does not employ oil.
Masaki teaches the concept of a refrigeration system for heating water to include a refrigeration cycle that is an oil free system, where a compressor of the respective first refrigeration cycle and/or second refrigeration cycle does not employ oil that provides low friction and wear of the parts (paragraph 14) and likelihood of repair is reduced 
Regarding claim 10, Asari discloses the system of claim 1, wherein the second refrigeration cycle includes, a condenser (3), an evaporator (4), and an expansion device (7) between the outlet of the condenser and the inlet of the evaporator.
Asari does not explicitly teach an oil free compressor.
Masaki teaches the concept of a refrigeration system for heating water to include a refrigeration cycle that has an oil free compressor that provides low friction and wear of the parts (paragraph 14) and likelihood of repair is reduced (paragraph 24). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Asari to have the second refrigeration cycle include an oil free compressor taught by Masaki in order to reduce friction and wear on the system.
Regarding claim 11, Asari as modified discloses the system of claim 10, and Masaki further teaches the oil free compressor is an oil free centrifugal compressor (paragraphs 14, 24).
Regarding claim 20
Masaki teaches the concept of a refrigeration system for heating water to include a refrigeration cycle that is an oil free system, where a compressor of the respective first refrigeration cycle and/or second refrigeration cycle does not employ oil that provides low friction and wear of the parts (paragraph 14) and likelihood of repair is reduced (paragraph 24). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Asari to have one or both of the first refrigeration cycle and the second refrigeration cycle is an oil free system, where a compressor of the respective first refrigeration cycle and/or second refrigeration cycle does not employ oil taught by Masaki in order to reduce friction and wear on the system.
Regarding claim 22, Asari discloses the method of claim 13, wherein the second refrigeration cycle includes, a condenser (3), an evaporator (4), and an expansion device (7) between the outlet of the condenser and the inlet of the evaporator.
Asari does not explicitly teach an oil free compressor.
Masaki teaches the concept of a refrigeration system for heating water to include a refrigeration cycle that has an oil free compressor that provides low friction and wear of the parts (paragraph 14) and likelihood of repair is reduced (paragraph 24). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Asari to have the second refrigeration cycle include an oil free compressor taught by Masaki in order to reduce friction and wear on the system.
Regarding claim 23.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Asari et al. (US PG Pub. 2014/0013790) in view of Webber (US Pat. 3,926,008).
Regarding claim 12, Asari discloses a method of heating water, comprising: evaporating a refrigerant (refrigerant in cycle 102 can evaporate in heat exchangers 4 and 12 depending on the mode of operation); compressing the evaporated refrigerant (via 10); rejecting heat from the compressed refrigerant to condense the refrigerant (via 4b, or 12) which includes rejecting a first portion of the heat from the compressed refrigerant to a second refrigerant (second refrigerant passing via 4a) through a heat exchanger (4); and heating water (via 103), via the second refrigerant (via 3a) with the first portion of the rejected heat from the condensed refrigerant (via heat exchanger 4), such that the heating water heats water in the range of 160°F to 200°F (water at 80°C or 176°F; paragraph 64), the refrigerant being a relatively low pressure refrigerant suitable to heat water to the range of 160°F to 200°F (water at 80°C or 176°F; paragraph 64). 
Although Asari teaches the refrigerant is R410A (paragraph 54), Asari further teaches R32 or difluoromethane as an alternative refrigerant (shown in table 1 at the bottom of page 3) with a similar high operating pressure to R410A that would be a simple substitution of known refrigerants that have different condensation temperatures and evaporation temperatures to properly operate the cascade refrigeration system (paragraphs 50-54). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the R410A second heat exchange fluid of Asari to be difluoromethane which is at least one selected from the group consisting of trans-1-chloro-3,3,3 trifluoropropene; cis-1-chloro-3,3,3 trifluoropropene; 2-chloro-3,3,3 trifluoropropene; 1,1,dichloro-3,3,3 trifluoropropene; trans-1,2 dichloro-3,3,3 
Asari further does not explicitly teach rejecting a second portion of the heat from the compressed refrigerant through a condenser, the rejected heat in a heat transfer relationship with air.
Webber teaches the concept of heating water with a refrigeration system including rejecting a second portion of the heat (first and second portions of heat divided via valves 42, 44) from the compressed refrigerant (via compressor 16) through a condenser (22), the rejected heat in a heat transfer relationship with air (via fan 28) that allows the refrigerant to bypass the second heat exchanger (20) when the temperature reaches a predetermined level (column 2, line 59 to column 3, line 3). Therefore, it .
Response to Arguments
Applicant's arguments pages 8-9, filed 02/01/2021 with respect to claim 1 have been fully considered but they are not persuasive. Applicant argues Asari does not teach a condenser that cools the first refrigerant and rejects heat. This is not found persuasive because Asari teaches the first refrigeration cycle (102) can operate in a defrost cycle (paragraphs 41-43) where the four-way selector valve (11) allows compressed refrigerant to directly pass to the air heat exchanger (12) which would operate as a condenser to condense the refrigerant while rejecting heat to the air via fan (107). Therefore, Asari discloses the limitations as claimed.
Applicant's arguments page 10, with respect to claim 12 have been fully considered but they are not persuasive. Applicant argues, similarly to claim 1, Asari does not teach a condenser in refrigeration circuit 101 that cools the first refrigerant and rejects heat with air. This is not found persuasive because as discussed above with respect to claim 1, Asari teaches the first refrigeration cycle (102) can operate in a defrost cycle (paragraphs 41-43) where the four-way selector valve (11) allows compressed refrigerant to directly pass to the air heat exchanger (12) which would operate as a condenser to condense the refrigerant while rejecting heat to the air via fan 
Applicant's arguments page 10, with respect to claim 13 have been fully considered but they are not persuasive. Applicant argues, similarly to claim 1, Asari does not teach a condenser in refrigeration circuit 101 that cools the first refrigerant and rejects heat with air. This is not found persuasive because Asari teaches the first refrigeration cycle (102) can operate in a defrost cycle (paragraphs 41-43) where the four-way selector valve (11) allows compressed refrigerant to directly pass to the air heat exchanger (12) which would operate as a condenser to condense the refrigerant while rejecting heat to the air via fan (107). Therefore, Asari discloses a condenser in the first refrigeration cycle cooling the first refrigerant and rejecting heat, the rejected heat in a heat transfer relationship with air and meets the limitations as claimed.
Applicant further argues dependent claims 3-8, 10-11, 15-20 and 22-23 depend from claims 1 and 13 and are allowable for similar reasons however this is not found persuasive as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763